PER CURIAM.
The consolidation over the defendant’s objection of an information charging the offense of armed robbery with one charging the offense of carrying a concealed firearm was error despite the introduction of evidence that the firearm found concealed on the defendant’s person some six hours after the robbery was the same as that used to effect the robbery. See Finlay v. State, 424 So.2d 967 (Fla. 3d DCA 1983). Where, as here, unrelated offenses are consolidated for trial, prejudice to the defendant is conclusively presumed, and reversal of his conviction is required. Puhl v. State, 426 So.2d 1226 (Fla. 4th DCA 1983); Rubin v. State, 407 So.2d 961 (Fla. 4th DCA 1981); Macklin v. State, 395 So.2d 1219 (Fla. 3d DCA 1981).
Reversed and remanded for a new trial.